t c memo united_states tax_court samuel and bernice boone trust petitioner v commissioner of internal revenue respondent docket no 16141-99l filed date on its income_tax return p reported zero tax_liability and claimed a refund resulting from claimed income_tax_withholding credits r paid p the claimed refund but later determined that the payment of the refund was in error as p had made no income_tax payments for which the withholding credits were claimed after r made summary_assessment of the erroneous refund p requested a due process hearing after r issued a negative determination_letter p filed a petition for judicial review of r’s administrative determination r filed a motion to dismiss for lack of jurisdiction held because the court lacks jurisdiction over the underlying tax_liability that r is attempting to collect the court lacks jurisdiction to review the administrative determination in dispute - - samuel boone and bernice boone trustees for petitioner steven m webster for respondent memorandum opinion thornton judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction ’ as discussed below we shall grant respondent’s motion unless otherwise indicated section references are to the internal_revenue_code as amended background on its form_1041 u s income_tax return for estates and trusts for taxable_year petitioner reported income_tax_liability of zero and income_tax_withholding credits of dollar_figure resulting in a refund claim of dollar_figure on date respondent issued petitioner a dollar_figure refund for taxable_year subsequently respondent determined the refund had been erroneously paid because petitioner had not made the income_tax payments for which credits had been claimed on date respondent summarily assessed the previously refunded amount and mailed petitioner a notice of tax due respondent ' the instant case involves the same jurisdictional issue as loadholt trust v commissioner tcmemo_2000_349 also decided today this amount represents the reported overpayment of dollar_figure plus interest of dollar_figure subsegquently filed notices of federal_tax_lien in connection with the assessment petitioner timely filed with the internal_revenue_service a request for a due process hearing with regard to the filing of the notices of federal_tax_lien by notice_of_determination dated date respondent’s appeals officer informed petitioner that his office had reviewed the proposed collection action and had determined that there were no deviations from applicable law or administrative procedures that would warrant release or withdrawal of the filed tax_lien respondent’s notice_of_determination stated that if petitioner wanted to dispute the determination in court it should file a petition with the u s tax_court the notice_of_determination further stated if the court determines that you made your petition to the wrong court you will have days after such determination to file with the correct court petitioner timely filed a petition for redetermination with this court respondent filed a motion to dismiss for lack of jurisdiction in his motion respondent argues that the tax_court lacks jurisdiction because petitioner’s tax_liability was the notice_of_determination states that the applicable laws and administrative procedures were met with one exception apparently relating to the filing of two notices of federal_tax_lien in two different counties cf sec_6323 a and notice_of_federal_tax_lien shall be filed in one office within the state q4e- summarily assessed under the authority of sec_6201 a and arose from a nonrebate erroneous refund which could not have been assessed as a deficiency or otherwise been subject_to the jurisdiction of this court under an alternative to assessment under sec_6201 a on date a hearing on respondent’s motion was held at the court’s trial session in columbia south carolina discussion petitioner seeks judicial review of an administrative action instituted by respondent to recover what respondent alleges was an erroneous refund paid to petitioner as described below the administrative collection procedures instituted by respondent are distinct from the deficiency procedures upon which this court’s jurisdiction is generally predicated sec_6201 authorizes and requires the secretary to make the inquiries determinations and assessments of all taxes imposed by the internal_revenue_code the assessment of tax which is ordinarily the first step in the collection process is accomplished by recording the taxpayer’s liability in the office of the secretary see sec_6203 in certain circumstances pursuant to the general authority of sec_6201 the commissioner can summarily immediately assess certain amounts including overstatements on a return or a - - claim_for_refund of the credit for income_tax withholdings see sec_6201 a in other circumstances the commissioner cannot assess the tax until he has followed deficiency proceedings in particular if the commissioner determines that there is a deficiency in the taxpayer’s reported liability with respect to income taxes estate_and_gift_taxes and certain specified excise_taxes he generally cannot assess the tax until a statutorily prescribed period of time generally days or for taxpayers outside the country days after he has issued the taxpayer a notice_of_deficiency see sec_6213 during this time the taxpayer may file a petition in the tax_court and the commissioner generally may not assess or collect the tax until the tax court’s decision has become final see id once the commissioner has assessed the tax he may institute administrative collection action sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay the same after notice_and_demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to that person sec_6323 generally requires the commissioner to file a notice_of_federal_tax_lien with the appropriate state office or the local federal district_court - - sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer under sec_6331 the secretary must provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the taxpayer’s property as enacted in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 sec_6320 pertaining to liens and pertaining to levies provide protections for taxpayers in tax collection matters sec_6320 and sec_6330 are effective with regard to collection actions commenced on or after date see rra sec_3401 112_stat_750 sec_6320 requires the commissioner to provide notice to a person described in sec_6321 of the filing of a notice of lien under sec_6323 sec_6320 and b provides that the person described in sec_6321 is entitled to notice of and the opportunity for an administrative review of the lien in the form of an appeals_office hearing sec_6330 provides for a similar hearing where the commissioner has proposed to levy on the taxpayer’s property sec_6320 c adopts the procedures set forth in sec_6330 d and e - governing the issues that may be raised in a hearing and the means for obtaining judicial review of the matter see 114_tc_176 sec_6330 provides for judicial review of an administrative determination regarding a collection matter as follows sec_6330 proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to hear such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court interpreting these statutory provisions we stated in 114_tc_171 while congress clearly intended for sec_6330 to provide an opportunity for judicial review of collection matters we interpret sec_6330 a and b together to mean that congress did not intend to expand the tax court’s jurisdiction beyond the types of taxes that the court may normally consider thus sec_6330 a and b provides for tax_court jurisdiction except where the court does not normally have jurisdiction over the underlying liability emphasis added see also van es v commissioner t1 c this court is a court of limited jurisdiction having only such jurisdiction as provided by congress see sec_7442 see also 84_tc_560 72_tc_81 affd without published opinion 688_f2d_815 2d cir with exceptions not germane here this court’s jurisdiction is generally limited to redetermining deficiencies in income taxes estate_and_gift_taxes and certain specified excise_taxes that are subject_to the deficiency procedures outlined above see sec_6214 sec_7442 see also estate of meyer v commissioner supra pincite 74_tc_651 in this case respondent is attempting to collect an alleged erroneous refund resulting from petitioner’s alleged overstatement of income taxes withheld the assessments at issue were not subject_to the deficiency procedures but instead were subject_to the summary_assessment procedures of sec_6201 under those procedures overstatements of withheld income taxes are generally treated in the same manner as mathematical or clerical errors appearing on the return except that in the case of an assessment of an overstated credit for withholding the taxpayer has no right to request an abatement see sec_6201 b and therefore summary assessments with respect to overstatements of withheld taxes --- - provide the taxpayer no right to petition the tax_court to contest the liability see sec_6213 in sum because we have no jurisdiction over the underlying tax_liability within the meaning of sec_6330 b we have no jurisdiction over the instant petition for redetermination and we must grant respondent’s motion to dismiss although petitioner cannot pursue its case in this court it is not without a remedy petitioner may seek judicial review in the appropriate district_court of the united_states see sec_6330 d b sec_6213 provides if the taxpayer is notified that on account of a mathematical_or_clerical_error appearing on the return an amount of tax in excess of that shown on the return is due and that an assessment of the tax has been or will be made on the basis of what would have been the correct amount of tax but for the mathematical_or_clerical_error such notice shall not be considered as a notice_of_deficiency and the taxpayer shall have no right to file a petition with the tax_court based on such notice nor shall such assessment or collection be prohibited by the provisions of subsection a of this section emphasis added as noted above if the taxpayer so requests a summary_assessment relating to a mathematical_or_clerical_error must be abated and any reassessment must be made subject_to the deficiency procedures see sec_6213 the abatement and reassessment procedures do not apply however to assessments of erroneous income_tax prepayment_credits see sec_6201 to reflect the foregoing an appropriate order of dismissal will be entered
